Citation Nr: 1032980	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran's appeal was previously before the Board in February 
2010 when it granted service connection for tinnitus and remanded 
the claim for service connection for bilateral hearing loss for 
additional development.  The Veteran's claim has now been 
returned to the Board for additional consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately the Board finds that it must again remand the 
Veteran's claim for compliance with its previous remand 
instructions.  The Board is obligated by law to ensure compliance 
with its directives, as well as those of the appellate courts.  
Where the remand orders of the Board or the courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board previously remanded the Veteran's claim in February 
2010.  In that remand, the Board noted that, based upon the 
Veteran's entrance and exit examinations, it appeared that the 
Veteran had a loss of hearing acuity in service.  In addition, 
the Board found that the Veteran was a combat veteran and, 
therefore, his report of noise exposure while in combat during 
service must be conceded.  Consequently, the burden of proof is 
clear and convincing evidence, and the examiner was asked to 
address this standard in rendering an opinion.  These two items 
were also set forth in the examination instruction.

The Veteran was provided a VA audio examination in March 2010.  
Unfortunately, it is clear that the examiner failed to follow the 
Board's instruction as to the above two matters.  First, the 
examiner failed to consider the loss of hearing acuity shown in 
the service treatment records and noted by the Board as his 
rationale for his opinion states that the Veteran's hearing was 
normal on both entry and exit without a comparison between the 
two examinations.  This is clearly not compliance with the 
statement in the Board's instructions that "the examiner must 
consider the loss of hearing acuity shown in service despite 
the fact that hearing was shown to be within normal limits 
at the time of the Veteran's separation examination."  (Emphasis 
added.)  

In addition, in rendering his opinion, the examiner used the 
preponderance of the evidence standard (stating it is less likely 
than not his hearing loss is service-connected) rather than 
answering the question set forth in the remand instruction 
(whether there is clear and convincing evidence that the 
Veteran's current hearing loss is not due to acoustic trauma 
incurred during service).  

For these reasons, the Board finds that the March 2010 VA audio 
examination does not comply with the February 2010 remand and is, 
therefore, inadequate for rating purposes.  On  remand, the 
Veteran's claims file should be returned to the examiner who 
conducted the March 2010 VA audio examination, and he should be 
asked for an opinion that complies with the below remand 
instruction.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the 
examiner who conducted the March 2010 VA 
audio examination.  If this examiner is no 
longer available, then the claims file should 
be forwarded to another VA medical 
professional with the requisite experience 
and knowledge to render the opinion requested 
below.  A new examiner should not be 
requested unless determined necessary by the 
VA examiner rendering the requested opinion.  
It should be noted in the examination report 
that the examiner has reviewed both the 
claims file and this remand prior to 
rendering the requested opinion.

The examiner is instructed to accept the 
Veteran's report of noise exposure while in 
combat as true as he is a combat veteran.  
After reviewing the file, the examiner should 
render an opinion as to whether there is 
clear and convincing evidence that the 
Veteran's current hearing loss (whether 
bilateral or unilateral) is not due to 
acoustic trauma incurred during service.  In 
rendering this opinion, the examiner 
must consider the loss of hearing acuity 
shown in service despite the fact that 
hearing was shown to be within normal 
limits at the time of the Veteran's 
separation examination.  The examiner 
should provide a complete rationale for any 
opinion given, including discussion of 
evidence contrary to the opinion rendered.  

2.  After ensuring that the VA examination 
report is complete and any necessary 
additional development accomplished, the 
Veteran's claim should be readjudicated.  In 
readjudicating the claim, the combat 
presumption set forth in 38 U.S.C.A. 
§ 1154(b) must be applied to the 
Veteran's claim, and the rating board 
must consider whether there is clear and 
convincing evidence that the Veteran's 
current bilateral hearing loss is not 
related to his combat-related noise 
exposure.  If such action does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


